DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment/Comment
This Office Action is in response to the Applicant’s Amendment filed on 05/07/2021.  In virtue of the amendment:
Claims 1-19 and 21-37 are present in the instant application.
Claim 20 is canceled.
Examiner’s Statement of Reasons for Allowance
Claims 1-19 and 21-37 are allowed.
The primary reasons for the allowance of claims 19-37 are in the inclusion of the limitation(s):
“… antenna array for a portable electronic device, the antenna array comprising: a plurality of leaky-wave antennas; a plurality of control networks each comprising a plurality of impedance matching circuits and RF switches, each leaky-wave antenna being connected to a respective control network; and a digital control processor configured to send control signals to the control networks so as to control operation of the leaky-wave antennas; wherein each control network connects its respective leaky-wave antenna to a single RF port; and wherein each leaky-wave antenna comprises a leaky-wave radiating portion provided with at least two tuneable circuit components distributed along the leaky-wave radiating portion” and combination thereof, in the claim(s), i.e., claim 1 (claims 2-8 are allowed as being dependent on claim 1), which are not found in the prior art references.
The reasons for the allowance of claims 1-18 have been indicated in previous Office Action mailed on 03/18/2021.
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best consider with this application can be filed in Caimi (U.S. Pub. 2006/0281423 A1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844